OPINION OF THE COURT
Kane, J.
Section 6304 of the Education Law governs State financing of local community colleges. Subdivision 1 of section 6304 was amended in 1970 to provide an increase in State *133operating aid reimbursement to any community college implementing an acceptable “Full Opportunity Program” (L 1970, ch 811). Pursuant to this amendment, State financial aid was increased from 33y3% to 40% of a college’s “operating costs”. This statutory mandate to pay financial aid is not, however, without limitation. Among other restrictions, section 6304 provides that: “Such operating costs shall be subject to such maximum limitations and regulations as shall be prescribed by the state university trustees with the approval of the director of the budget. Such limitations shall be based upon maximum allowances per student for each student in attendance in the case of operating costs, or in accordance with such other factors as may be deemed appropriate.” (Education Law, § 6304, subd 1, par b, cl [i].)
In implementing subdivision 1 of section 6304 of the Education Law, respondent Board of Trustees of the State University of New York (trustees) and respondent State Budget Director adopted 8 NYCRR 602.8, which, inter alia, provides that State financial aid shall be determined by the lowest value of the following:
“(i) two fifths of the net operating budget of the college, or campus of a multiple campus college, as approved by the State University trustees; (ii) two fifths of the net operating costs of the college, or campus of a multiple campus college; or (iii) the total of the following:
“(a) the budgeted or actual number (whichever is less) of full-time equivalent students enrolled in programs eligible for State financial assistance multiplied by $930 plus a $35 increment if the financial contribution to the operating costs of the college, by the local sponsoring jurisdiction, is no less than the equivalent in dollars of one-half mill (50 cents per $1,000), as calculated against the total valuation of taxable real property in such jurisdiction as most recently tabulated by the State Board of Equalization and Assessment;
“(b) the budgeted or actual total average number (whichever is less) of full-time disadvantaged students multiplied by $193 if the average number of full-time disadvantaged students coming from the sponsorship area as a percentage of the total average number of full-time students coming *134from the sponsorship area is no less than the average number of disadvantaged in the population of the sponsorship area for the calendar year immediately preceding the year in which the community college fiscal year commences as a percentage of the total population in the sponsorship area, as reported in the most recently available census; and
“(c) one half of rental cost for physical space.” (Former 8 NYCRR 602.8 [c] [l].)1
8 NYCRR 602.8 (c) (1) (iii) is the so-called “Ingler formula”, the validity of which is the subject of this CPLR article 78 proceeding.
As Special Term noted, the primary issue to be determined is whether respondent trustees have been given the authority to limit State assistance in a manner which results in a full opportunity community college receiving less than 40% of its operating budget without first determining that the operating budget is unreasonable. Although section 6304 of the Education Law is rather inartfully drawn, we agree with Special Term that the regulation in question does not conflict with said section but merely fills in the interstices as delineated by the Legislature (see State Div. of Human Rights [Valdemarsen] v Genesee Hosp., 50 NY2d 113). Paragraph a of subdivision 1 of section 6304 states that operating costs must be approved by respondent trustees and paragraph b of the same subdivision specifically gives the trustees, with the approval of the State Budget Director2 the authority to set maximum limitations to the operating costs. Such limitations, however, are not tied into the actual cost of operating a community college. Rather, the Legislature specifically provided that the limitations imposed by the trustees “shall be based upon maximum allowances per student * * * or in accordance with such other factors as may be deemed appropriate” (Education Law, § 6304, subd 1, par b, cl [i]). Accordingly, we are unable to agree with the dissenter that section 6304 clearly requires the trustees to determine operating costs and then apply a fraction to that *135figure. Indeed, given the fact that the limitations upon operating costs are not tied into actual operating costs, the procedure found mandatory by the majority differs only academically from the method set forth in 8 NYCRR 602.8.
Petitioners also contend that assuming, arguendo, respondent trustees have the authority to promulgate a regulation such as 8 NYCRR 602.8 (c), this regulation is arbitrary and capricious. This contention must be rejected. Respondents, through their expertise, have established a formula that takes into account various factors and, contrary to petitioners’ contention, the fact that geographic cost disparities are not a part of this formula fails to show a lack of rationality. In sum, petitioners are merely expressing a view that another formula might be more appropriate. It is not the role of this court to make such a determination.
The judgment should be affirmed, without costs.

. The current regulation (8 NYCRR 602.8 [c] [1]) does not differ substantially from the provisions of that regulation, applicable during the fiscal year in question.


. The record indicates that the subject regulation was approved by the State Budget Director.